PER CURIAM:
The claimant, a West Virginia Limited Partnership, seeks $210.00 for extra cleaning costs incurred in the cleaning of its apartment in the Marjorie Gardens Apartment Complex in Morgantown, West Virginia. The apartment was the scene of a murder which was investigated by respondent. During the course of the investigation, black and white forensic powder, used for fingerprint detection, was applied extensively throughout the apartment. James Musgrave, head maintenance supervisor of the apartment complex, testified that the apartment was cleaned twice at a cost of $50.00 in order to remove the powder. The carpet was cleaned at a cost of $85.00, and the apartment had to be painted a second timé at a cost of $75.00. An apartment in the complex is always repainted when vacated, and no claim was made for the first painting.
*171It is apparent to the Court that the claimant incurred additional maintenance expenses due to the use of the forensic powder. The use of the powder was necessary to the respondent’s investigation, but it would not be equitable to require claimant to expend the additional sums for the cleaning. The Court, therefore, makes an award in the amount of $210.00.
Award of $210.00.